Citation Nr: 1045114	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-19 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left ankle 
sprain (left ankle disability).

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law
WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from April 1986 to 
April 1990.  

The Veteran's original claims for service connection, including 
claims for hemorrhoids, a left ankle disability, and a bilateral 
knee disability, were denied by an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran was notified of the denial later in 
April 2003 but she did not perfect her appeal.  The Veteran 
subsequently attempted to reopen her claims for multiple 
disabilities, including hemorrhoids, a left ankle disability, and 
a bilateral knee disability, in June 2005, which were denied by 
the RO in September 2005.  She timely appealed.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 2009; 
and a transcript of the hearing is of record.  

In May 2009, the Board of Veterans' Appeals (Board) denied 
reopening of a number of disabilities, including the issues 
listed on the title page.  The Veteran appealed this denial to 
the Court of Appeals for Veterans Claims (Court).  The May 2009 
Board denial was vacated and remanded by Court Order in July 2010 
based on a June 2010 Joint Motion For Partial Remand (Joint 
Motion), which only applied to the issues listed on the title 
page.  

A letter was sent to the Veteran, with a copy to her 
representative at the time, on July 27, 2010, in which the 
Veteran was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal prior to 
the Board's readjudication.  A written response, dated in October 
2010, from the Veteran's attorney has been added to the claims 
folder; and a response was received by VA on October 26, 2010 in 
which the Veteran noted that she did not have any additional 
evidence to submit and wanted the Board to readjudicate her 
appeal immediately.  

The now reopened claims of entitlement to service connection for 
a left ankle disability and a bilateral knee disability are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The claim of service connection for hemorrhoids was denied by 
the RO in April 2003.  

2.  The additional evidence received subsequent to the April 2003 
denial is not cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for hemorrhoids.   

3.  The claim of service connection for a bilateral knee 
disability was denied by the RO in April 2003.  

4.  The additional evidence received subsequent to the April 2003 
denial is not cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a bilateral 
knee disability.

5.  The claim of service connection for a left ankle disability 
was denied by the RO in April 2003.  

6.  The additional evidence received subsequent to the April 2003 
denial is not cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a left ankle 
disability.

7.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claim for service connection for hemorrhoids and 
a bilateral knee disability, and she has otherwise been assisted 
in the development of her claims.

8.  The Veteran and her spouse's statements that she incurred 
hemorrhoids while on active military duty and that they continued 
thereafter are not credible.

9.  The Veteran and her spouse's statements that she incurred a 
chronic knee disability beginning in service are not credible.

10  The Veteran does not have hemorrhoids due to an event or 
incident of her active service.

11.  The Veteran does not have a bilateral knee disability due to 
an event or incident of her active service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied entitlement to 
service connection for hemorrhoids is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for hemorrhoids.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  

3.  The criteria for the establishment of service connection for 
hemorrhoids are not shown.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

4.  The April 2003 rating decision which denied entitlement to 
service connection for a bilateral knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence has been received to reopen a claim 
for service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2010).  

6.  The criteria for the establishment of service connection for 
a bilateral knee disability are not shown.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

7.  The April 2003 rating decision which denied entitlement to 
service connection for a left ankle disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

8.  New and material evidence has been received to reopen a claim 
for service connection for a left ankle disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the 
notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in July 2005, prior to adjudication, which provided the 
requirements needed to reopen a claim based on new and material 
evidence and the requirements needed to establish entitlement to 
service connection.   

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical records 
were subsequently added to the claims files.  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant requirements with respect to the content of the duty 
to assist notice under the VCAA which must be provided to a 
veteran who is petitioning to reopen a claim.

The Court held that VA must notify a veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify a veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation to 
provide a veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that the 
prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the July 2005 VCAA notification letter complies 
with the holding in Kent.  The RO informed the Veteran that the 
claims was originally denied because there was no evidence of 
hemorrhoids or a bilateral knee disability due to service.  

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if either of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to a claim 
to reopen, VA's duty to assist the Veteran in the development of 
her claims is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Although no nexus opinion is of record on the issues of 
service connection for hemorrhoids and a knee disability, none 
is needed.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the Veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.

The medical evidence in this case does not contain any 
diagnosis of hemorrhoids either in service or after service 
separation.  Her knee arthritis was not diagnosed until a 
number of years after service discharge and is noted to be 
"age-appropriate."  Consequently, the Veteran has not 
presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded her due 
process rights in the development of evidence through testimony.  
At the January 2009 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).

The Board concludes that all available evidence that is 
pertinent to the claims for service connection for hemorrhoids 
a left ankle disability, and a bilateral knee disability has 
been obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of her claims, including at her personal 
hearing in January 2009.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2010).  


Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


New And Material Evidence

According to the June 2010 Joint Motion, the Board failed to 
discuss favorable lay testimony and whether this testimony 
constitutes new and material evidence to reopen the claims on 
appeal.  

The issues of service connection for hemorrhoids, a left ankle 
disability, and a bilateral knee disability were denied by an 
unappealed rating decision in April 2003 because there was no 
evidence linking a current disorder to service.

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact necessary 
to substantiate the claim.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  When a claim to reopen is 
presented under section 5108, VA must first determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  There must be new and material evidence as to any aspect 
of the Veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Consequently, there would need to be 
evidence that the Veteran currently has hemorrhoids, a left ankle 
disability, and a bilateral knee disability due to an event or 
incident of her period of active service.  As noted above, for 
purposes of reopening, the credibility of the evidence is 
presumed.

The Veteran attempted to reopen claims for the above-noted 
disabilities in June 2005.

The evidence on file at the time of the April 2003 RO decision 
consisted of the Veteran's service treatment records and a March 
1991 VA examination report.

Evidence received since April 2003 consists of private treatment 
records dated from August 2002 to January 2009, a transcript of 
the January 2009 personal hearing, and written statements by and 
on behalf of the Veteran.
Hemorrhoids

There were no pertinent complaints or findings of hemorrhoids in 
service, including on discharge examination in March 1990.  

A private health history dated in July 2002 includes complaints 
of hemorrhoids.

The Veteran testified at her January 2009 hearing that she has 
had problems with hemorrhoids since service.  She testified that 
her hemorrhoids may be due to the iron supplements that she was 
required to take in service for anemia.  Her spouse testified 
that she has complained of hemorrhoids beginning while they were 
dating in 1989 and that she has had hemorrhoids continuously 
since service.

The Board has reviewed the evidence received into the record 
since the April 2003 RO denial and finds that new and material 
evidence has been submitted sufficient to reopen the claim for 
service connection for hemorrhoids.  The January 2009 testimony 
from the Veteran's spouse is new because it has not previously 
been received by VA, and it is material because it relates to the 
issue of continuity of symptomatology since service and raise a 
reasonable possibility of substantiating the claim for service 
connection for hemorrhoids.

Bilateral knee disability

There were no pertinent complaints or findings of a knee 
disability in service, including on discharge examination in 
March 1990.  

The initial post-service medical evidence of a knee disability 
was not until March 2003, more than 12 years after service 
discharge, when minimal "age appropriate" degenerative 
arthritis of the right knee was noted.  

According to an April 2003 statement from J.M. Tejan, M.D., the 
Veteran complained of a 10 year history of knee pain.  
Degenerative joint disease of the knees was diagnosed by J.K. 
Werner, D.O., in June 2005.  

The Veteran testified at her January 2009 hearing that she has 
had problems with a bilateral knee disability since service.  

The Board has reviewed the evidence received into the record 
since the April 2003 RO denial and finds that new and material 
evidence has been submitted sufficient to reopen the claim for 
service connection for a bilateral knee disability.  The 
diagnoses of degenerative arthritis of the knees are new because 
they have not previously been received by VA, and they are 
material because they relate to the issue of continuity of 
symptomatology since service and raise a reasonable possibility 
of substantiating the claim for service connection for a 
bilateral knee disability.

Left ankle disability

There were no pertinent complaints or findings of a left ankle 
disorder on the Veteran's entrance medical history and medical 
evaluation reports in April 1986.  Relevant diagnoses during 
service were of left ankle sprain.  There were no pertinent 
complaints of active disability on discharge examination in March 
1990, and no pertinent abnormality was diagnosed on medical 
examination in March 1990.  

Although the Veteran complained of bilateral ankle pain on VA 
examination in March 1991, which included a general medical 
examination and a special orthopedic evaluation, no chronic 
disorder was found. 

The initial post-service medical evidence of a left ankle 
disability was not until the Veteran noted in her June 2006 
substantive appeal that her left ankle had been continually weak 
since her in-service sprain, that she had a knot on the back of 
this ankle that would not go away due to the number of times that 
she had injured the ankle, and that she tore her left Achilles 
tendon in March 2006 because of the weakness of her left ankle.

The Veteran testified at her January 2009 hearing that she has 
had problems with a left ankle disability since service.  She 
testified that she received treatment for a left ankle disorder 
in service.  Her spouse testified that she has had an ankle 
problem continuously since service.

The Board has reviewed the evidence received into the record 
since the April 2003 RO denial and finds that new and material 
evidence has been submitted sufficient to reopen the claim for 
service connection for a left ankle disability.  The June 2006 
substantive appeal and the January 2009 testimony from the 
Veteran and her spouse are new because they have not previously 
been received by VA, and they are material because they relate to 
the issue of continuity of symptomatology since service and raise 
a reasonable possibility of substantiating the claim for service 
connection for a left ankle disability.


Service Connection

The Veteran seeks service connection for hemorrhoids, which she 
contends began in service as a result of the need for iron 
supplements for anemia, and for a bilateral knee disability, 
which she contends began in service as a result of playing 
basketball.  Because there is no competent medical evidence that 
the Veteran currently has hemorrhoids, the preponderance of the 
evidence is against the claim for service connection for 
hemorrhoids and the appeal will be denied.  Because there is no 
competent medical evidence that the Veteran currently has a 
bilateral knee disability due to service, the preponderance of 
the evidence is against the claim for a bilateral knee disability 
and the appeal will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  


In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran's service treatment records do not reveal any 
complaints or findings indicative of hemorrhoids, including on 
her separation medical history and medical examination in March 
1990.  The Veteran indicated on service medical history reports 
in April 1986, September 1986, September 1987, and March 1990 
that she did not currently have, and did not have a history of, 
piles or rectal disease; and her anus and rectum were normal on 
the accompanying medical evaluation reports.  Moreover, she noted 
on her final service medical history report in March 1990 that 
she had never had any illness or injury other than those noted on 
the form.  Medical history reports in July 1992 and March 1994, 
while the Veteran was in the Reserves, also do not contain any 
complaints of rectal disability; and the Veteran's anus and 
rectum were normal on examination in July 1992.

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness; it is akin to a statement of diagnosis 
or treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

The Veteran did not complain of any gastrointestinal disability 
on her March 1991 Report of Medical Examination for Disability 
Evaluation, and no digestive system abnormality, including 
hemorrhoids, was reported on examination.

She complained of hemorrhoids on a private medical history form 
dated in July 2002.

According to the February 2003 Veteran's Application For 
Compensation Or Pension, she was treated for hemorrhoids in 
December 1988.  She also noted December 1988 treatment for 
hemorrhoids in her June 2006 substantive appeal, as well as 
taking several medications for her hemorrhoids.

It was reported on general medical evaluation from A.V. Brown, 
M.D., dated in August 2006 and October 2008, that the Veteran did 
not have hemorrhoids.

The Veteran testified in January 2009 that she has had 
hemorrhoids since service, which might be due to the iron 
supplements that she was required to take in service for anemia; 
and her spouse testified that she has complained of hemorrhoids 
continuously since they began dating in 1989.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Here, however, none of the 
above criteria have been satisfied by the lay evidence.
The medical evidence on file does not show any complaints of 
hemorrhoids until a number of years after service discharge and 
does not contain any diagnosis of hemorrhoids.  Although the 
Veteran has alleged that she was treated for hemorrhoids in 
December 1988, there is no report of treatment on file.  
Moreover, examinations in March 1990 and July 1992 do not contain 
any complaints or findings of an anus or rectal disability.  With 
respect to the contention that the Veteran has hemorrhoids due to 
the medication for anemia she was given in service, there is no 
competent medical evidence on file in support of this contention.  
If there was a connection, the Veteran would have been advised by 
her physician of the diagnosis of hemorrhoids and of a link to 
her anemia medications.

The Board has considered the January 2009 testimony in support of 
the Veteran's claim for hemorrhoids.  However, even if the 
Veteran and her spouse are competent to say that she has had 
hemorrhoids since service, the Board finds this contention not 
credible, as the objective evidence of record noted above does 
not substantiate this allegation.  The absence of evidence of 
hemorrhoid symptoms reported in service, the lack of relevant 
complaints noted until a number of years after service discharge, 
and the lack of a diagnosis of hemorrhoids on medical evaluations 
both in service and after discharge contradict these assertions. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral knee disability

Although the Veteran's service treatment records reveal a left 
ankle sprain, they do not reveal any complaints or findings of a 
knee disability, including on her separation medical history and 
medical examination in March 1990.  In fact, the Veteran 
indicated on medical history reports in September 1986, September 
1987, and March 1994 that she did not currently have, and did not 
have a history of, a "trick" or locked knee.  Her lower 
extremities were noted to be normal on physical examinations in 
August 1990 and in July 1992.
Although she complained of ankle problems on VA evaluation in 
March 1991, there were no complaints of a knee disorder.  X-rays 
of the knees in October 2001 were negative.

The initial post-service complaint or finding of a knee 
disability is not until private x-rays in March 2003 revealed 
minimal "age appropriate" degenerative changes.  According to 
an April 2003 evaluation report from J.M. Tejan, M.D., the 
Veteran complained of a ten year history of bilateral knee pain.  
Degenerative joint disease of the knees was diagnosed by J.K. 
Werner, D.O., in June 2005.

The Veteran testified in January 2009 that she has had knee 
problems since she injured her knees playing basketball in 
service.  

Although there are post-service diagnoses of degenerative 
arthritis of the knees, there were no complaints or findings of 
knee problems in service or for several years after active 
service discharge, including on evaluation in July 1992.  While 
she complained in April 2003 of a ten year history of knee pain, 
meaning since 1993, she denied knee trouble in March 1994.  In 
fact, when arthritis was diagnosed, it was described as minimal 
and considered "age appropriate," which indicates that it was 
not due to prior injury.  Moreover, there is no medical evidence 
linking the Veteran's current knee disability to service.  
\
The Board has considered the Veteran's January 2009 testimony and 
the written contentions on file in support of her claim for 
bilateral knee disability.  However, even if she is competent to 
talk about knee pain, the Board finds the contention that she has 
had a knee disability since service not credible, as the 
objective evidence of record noted above does not substantiate 
this allegation.  The absence of evidence of symptoms reported in 
service, or on evaluation soon after discharge, and the notation 
of "age appropriate" arthritis of the knees in March 2003 
contradict this assertion. 



Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the claim for service connection for a 
bilateral knee disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hemorrhoids, the claim for 
service connection for hemorrhoids is reopened.

Service connection for hemorrhoids is denied.

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disability, the 
claim for service connection for a bilateral knee disability is 
reopened.

Service connection for a bilateral knee disability is denied.

As new and material evidence has been submitted to reopen the 
claim of service connection for a left ankle disability, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen her claim of entitlement to service 
connection for a left ankle disability.  Accordingly, the claim 
for service connection for left ankle should be considered by the 
RO on a de novo basis prior to any further action by the Board.  
Curry v. Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Although new and material has been submitted with respect to the 
issue of service connection for left ankle disability, the Board 
finds the medical evidence currently on file insufficient for a 
reasoned decision, as there is no medical nexus opinion on file.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2010), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the etiology of a disability.  See also 38 C.F.R. § 3.159 
(2010).  

Therefore, this issue is REMANDED to the AMC/RO for the following 
actions:  

1.  The AMC/RO will take appropriate action 
to contact the Veteran and ask her to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent to 
her claim for service connection for left 
ankle disability dated after January 2009, 
the date of the most recent treatment 
report on file.  After obtaining any 
necessary authorization from the Veteran 
for the release of her private medical 
records, the AMC/RO will obtain and 
associate with the file all records that 
are not currently on file.  If the AMC/RO 
is unsuccessful in obtaining any such 
records identified by the Veteran, it will 
inform the Veteran and her representative 
of this and request them to provide a copy 
of the outstanding medical records if 
possible.  

2.  After the above, the AMC/RO will 
schedule the Veteran for a VA examination 
by an appropriately qualified health care 
provider to determine whether the Veteran 
currently has a left ankle disability due 
to service.  The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner will provide an opinion on 
whether the Veteran has a left ankle 
disability that was caused or 
aggravated by any incident of her 
active military service.  The 
examiner's opinion will include 
consideration and a discussion of the 
following medical evidence: The left 
ankle complaints noted in service, the 
normal lower extremity finding on 
March 1990 separation evaluation, the 
left ankle complaints on evaluation in 
March 1991, and the April 2006 
notation from Dr. Tejan that the 
Veteran had had no previous ankle 
problems.  A complete rationale for 
all opinions must be provided, to 
include reference to the prior 
evidence of record.  

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
this should be noted and explained.

d. If the examiner responds to the 
above inquiry that he or she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render the 
opinion 
non-speculative and to obtain such 
evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

3.  The AMC/RO must notify the Veteran that 
it is her responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO will adjudicate the 
reopened claim for service connection for a 
left ankle disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the Veteran will 
be provided a supplemental statement of the 
case, which should include all pertinent 
law and regulations.  The Veteran and her 
attorney should then be given an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran may 
present additional evidence or argument while the case is in 
remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


